Name: Council Regulation (EEC) No 874/84 of 31 March 1984 fixing for the 1984/85 marketing year the flat-rate production aid and the guide price for dried fodder
 Type: Regulation
 Subject Matter: prices;  economic policy;  plant product
 Date Published: nan

 No L 90/44 Official Journal of the European Communities 1.4 . 84 COUNCIL REGULATION (EEC) No 874/84 of 31 March 1984 fixing for the 1984/85 marketing year the flat-rate production aid and the guide price for dried fodder 100 % for the products referred to in the first indent of Article 1 (b) and Article 1 (c) of Regulation (EEC) No 1117/78 and at 50 % for the products referred to in the second indent of Article 1 (b) of that Regu ­ lation, HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 marketing year, the flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 8,41 ECU per tonne for the products referred to in Article 1 (b) and (c) of that Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organ ­ ization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (*), and in particular Articles 3 (3), 4 ( 1 ) and (3 ) and 5 (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas , under Article 4 of the said Regulation, a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality rep ­ resentative of the average quality of dried fodder produced in the Community ; Whereas , under Article 5 (2) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas in view of the characteristics of the market in question the percentage should be set at Article 2 For the 1984/ 85 marketing year, the guide price for the products referred to in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 shall be 177,15 ECU per tonne . This price refers to a product with :  a moisture content of 11 °/o , and  a total gross protein content of 18 % of the dry weight. Article 3 For the 1984/85 marketing year, the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  100 % for the products referred to in the first indent of Article 1 (b) and Article 1 (c) of that Regulation, and  50 % for the products referred to in the second indent of Article 1 (b) of that Regulation . (') OJ No L 142 , 30 . 5 . 1978 , p. 1 . O OJ No L 132 , 21 . 5 . 1983 , p. 29 . (3 ) OJ No C 62 , 5 . 3 . 1984, p. 23 . ( 4) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). ( s) Opinion delivered on 29 March 1984 (not yet published in the Official Journal). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1984 . 1.4.84 Official Journal of the European Communities No L 90/45 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD